     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 1 of 39 Page ID #:1



 1   Anthony J. Nunes (SBN 290224)
 2   Nunes Worker Rights Law, APC
     15260 Ventura Blvd, Suite 1200
 3   Sherman Oaks, CA 91403
 4   Telephone: 530-848-1515
     Fax: 424-252-4301
 5   tony@nunesworkerrightslaw.com
 6
     Attorneys for Plaintiffs JORGE DE LEON and LUCIA LOPEZ on behalf of
 7
     themselves and all others similarly situated
 8
                                 UNITED STATE DISTRICT COURT
 9

10                            CENTRAL DISTRICT OF CALIFORNIA
11
     JORGE DE LEON and LUCIA                        Case No.
12   LOPEZ, on behalf of themselves and
13
     all others similarly situated,                 COMPLAINT FOR:

14                                                      1. Discrimination
15                    Plaintiffs,                       2. Failure to Prevent Discrimination
                                                        3. Failure to Pay Minimum Wage
16                                                      4. Failure to Reimburse
17                        vs.                           5. Failure to Provide Meal Periods
                                                        6. Failure to Provide Rest Periods
18
                                                        7. Violation of Labor Code Sections
19   AXLEHIRE, INC., a California                          201- 203
     corporation, doing business as                     8. Failure to Provide Accurate
20
     AXLEHIRE, and DOES 1 through                          Wage Statements
21   100, inclusive,                                    9. Unfair Business Practices (Bus.
                                                           & Practices Section 17200)
22
                                                        10.Violation of Labor Code Section
23                   Defendants.                            2699 (PAGA)
24
                                                        11. Collective Action - Violation of
                                                           the Fair Labor Standards Act
25

26                                                  DEMAND FOR JURY TRIAL

27

28

                                                    1
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 2 of 39 Page ID #:2



 1           Plaintiffs JORGE DE LEON and LUCIA LOPEZ ("Plaintiffs") allege, on
 2
     behalf of themselves and on behalf of all others similarly situated, causes of
 3

 4   action against Defendants, each of them, as follows:
 5                                                  I.
 6
                                              INTRODUCTION
 7

 8           1.       This is an action brought by Plaintiff De Leon and Plaintiff Lopez on
 9
     behalf of current and former drivers for AXLETHIRE, INC, and (hereinafter
10

11
     "Defendant" or "Axlehire"). Axlehire operates a restaurant delivery courier

12   service business in California, including in Los Angeles County.
13
             2.       Plaintiffs are former delivery drivers for Axlehire in California.
14

15   Plaintiffs and other Axlehire drivers were paid as exempt “independent
16   contractors,” and not as non-exempt, hourly employees, as required by law for
17
     commercial drivers like Plaintiffs and the class they seek to represent.
18

19           3.       Axlehire misclassified and continues to misclassify its drivers as
20
     independent contractors, when under California law, these drivers must be
21
     classified as non-exempt, hourly workers.
22

23           4.       Axlehire drivers have no discretion or supervising authority while
24
     performing their driving duties for Axlehire.
25

26           5.       All the drivers who work for Axlehire are required to comply with

27   requirements and policies imposed on them by Axlehire.
28

                                                    2
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 3 of 39 Page ID #:3



 1           6.       Axlehire implements, controls, and manages, all Axlehire driver
 2
     policies, pick-up and delivery, scheduling, marketing, accounting, and customer
 3

 4   service. All driving work by Axlehire drivers is fully integrated into Axlehire’s
 5   business.
 6
             7.       Axlehire exercises full control over the policies and procedures for
 7

 8   its drivers. Axlehire exercises full control over when, where, and for whom
 9
     Axlehire drivers make Axlehire deliveries.
10

11
             8.       Axlehire’s misclassification of its drivers as independent contractors

12   is a violation of the California Labor Code as well as California Industrial
13
     Welfare Commission (“IWC”) Wage Order No. 9-2001, as amended (“Wage
14

15   Order No. 9”) which include:
16                    a.      Failing to reimburse its drivers for employment-related
17
                              expenses, including fuel, mileage, parking, tolls, and
18

19                            insurance;
20
                      b.      Failing to pay its drivers premium wages for missed meal
21
                              periods;
22

23                    c.      Failing to pay its drivers premium wages for missed rest
24
                              periods;
25

26                    d.      Failing to pay its drivers minimum wage as required by

27                            California law for every hour worked;
28

                                                    3
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 4 of 39 Page ID #:4



 1                    e.      Failing to maintain accurate employment records for its
 2
                              drivers in California; and
 3

 4                    f.      Failing to pay its drivers amounts owed at the end of
 5                            employment.
 6
             9.       Plaintiffs seek unpaid wages, reimbursement for fuel and mileage,
 7

 8   compensation for missed meal/rest breaks, and related Labor Code violations, on
 9
     behalf of themselves and the proposed class and subclasses.
10

11
                                                      II.

12                                                  PARTIES
13
             Plaintiffs
14

15           10.      Plaintiff JORGE DE LEON was employed as a driver for Defendant
16   in the Los Angeles Area from March 2017 to November 2017.
17
             11.      Plaintiff LUCIA LOPEZ was employed as a driver for Defendant in
18

19   the Los Angeles Area from August 2017 to January 2018.
20
             12.      Plaintiff De Leon delivered goods on behalf of Axlehire for
21
     Axlehire’s clients Imperfect Produce and Model Meals.
22

23           13.      Plaintiff Lopez primarily delivered goods on behalf of Axlehire for
24
     Axlehire’s clients Imperfect Produce, Thistle, and Model Meals.
25

26           14.      Plaintiffs were not reimbursed for any of their work-related

27   expenses, including fuel, mileage, parking, tolls, or maintenance for their vehicle.
28

                                                       4
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 5 of 39 Page ID #:5



 1           15.      Plaintiffs De Leon and Lopez and numerous other drivers paid out-
 2
     of-pocket expenses for their vehicle’s fuel, insurance, parking, and bridge tolls.
 3

 4           16.       Plaintiffs were never paid an hourly wage for their work for
 5   Defendant.
 6
             17.      Plaintiffs were not provided with an opportunity to take meal or rest
 7

 8   breaks. Plaintiffs were not compensated any monies in lieu of these breaks.
 9
             Defendants
10

11
             18.      AXLETHIRE, INC, is a California corporation, regularly and

12   systematically doing business in the County of Los Angeles, and throughout
13
     California.
14

15           19.      Defendants primary business is to delivery perishable meals,
16   produces, and other goods for Defendant’s clients.
17
             20.      Plaintiffs are informed and believe that Defendant’s clients include
18

19   Imperfect Produce, Thistle, Model Meals, GoodEggs, and Greenwheels, among
20
     others.
21
             21.      The true names and capacities, whether individual, corporate,
22

23   associate, or otherwise, of Defendants sued herein as DOES 1 to 100, inclusive,
24
     are currently unknown to Plaintiffs, who therefore sue Defendants by such
25

26   fictitious names under California Code of Civil Procedure §474. Plaintiffs are

27   informed and believe, and based thereon allege, that each of the defendants
28

                                                    5
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 6 of 39 Page ID #:6



 1   designated herein as a DOE is legally responsible in some manner for the
 2
     unlawful acts referred to herein. Plaintiffs will seek leave of court to amend this
 3

 4   Complaint to reflect the true names and capacities of the Defendants designated
 5   hereinafter as DOES when such identities become known.
 6
             22.      Plaintiffs are informed and believe, and based thereon allege, that
 7

 8   each Defendant acted in all respects pertinent to this action as the agent of the
 9
     other Defendants, carried out a joint scheme, business plan or policy in all
10

11
     respects pertinent hereto, and the acts of each Defendant are legally attributable to

12   the other Defendant.
13
             23.      Defendants in all respects acted as the employer of Plaintiffs and the
14

15   putative class. Plaintiffs are informed and believe and thereon allege that at all
16   times relevant to this action, the named Defendant and Defendants DOES 1
17
     through 100 were affiliated and were an integrated enterprise.
18

19           24.      Plaintiffs are informed and believe and thereon allege that at all
20
     relevant times each Defendant, directly or indirectly, or through agents or other
21
     persons, employed Plaintiffs and the other class members, and exercised control
22

23   over the wages, hours, and working conditions of Plaintiffs and the other class
24
     members.
25

26           25.      Plaintiffs are informed and believe and thereon allege that, at all

27   relevant times, each defendant was the principal, agent, partner, joint venturer,
28

                                                    6
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 7 of 39 Page ID #:7



 1   officer, director, controlling shareholder, subsidiary, affiliate, parent corporation,
 2
     successor in interest and/or predecessor in interest of some or all of the other
 3

 4   Defendants, and was engaged with some or all of the other Defendants in a joint
 5   enterprise for profit, and bore such other relationships to some or all of the other
 6
     Defendants so as to be liable for their conduct with respect to the matters alleged
 7

 8   below.
 9
             26.      Plaintiffs are informed and believe and thereon allege that each
10

11
     defendant acted pursuant to and within the scope of the relationships alleged

12   above, that each defendant knew or should have known about, authorized,
13
     ratified, adopted, approved, controlled, aided and abetted the conduct of all other
14

15   Defendants; and that each defendant acted pursuant to a conspiracy and
16   agreement to do the things alleged herein.
17
                                                    III.
18

19                                        PLAINTIFFS’ CLAIMS
20
             27.      Axlehire is a company which hires drivers to retrieve and deliver
21
     meals, produce, and other perishable goods on behalf of Axlehire’s clients.
22

23           28.      Plaintiffs and other Axlehire drivers are screened by Axlehire and
24
     undergo a background check after providing their driver license, auto insurance,
25

26   and social security number.

27

28

                                                     7
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 8 of 39 Page ID #:8



 1           29.      Plaintiffs and other Axlehire drivers are subject to and required to
 2
     abide by Axlehire’s uniform policies, rules, and procedures.
 3

 4           30.      To avoid providing its drivers with the minimum benefits and
 5   protections afforded to employees in California, Axlehire willfully and uniformly
 6
     misclassified its drivers as independent contractors.
 7

 8           31.      Defendants created a culture that was overtly and pervasively
 9
     discriminatory against Non-Mongolians and/or people not of Mongolian origins.
10

11
             32.      Defendants systematically gave better delivery routes (i.e. faster,

12   shorter, easier routes) to it Mongolian drivers.
13
             33.      Plaintiff De Leon and Plaintiff Lopez do not identify or believe
14

15   themselves to be Mongolian by race or national origin.
16           34.      Non-Mongolian drivers were repeatedly terminated in favor of
17
     Mongolian drivers.
18

19           35.      Defendants terminations were often pretextual and based on false
20
     pretenses of wrongdoing.
21
             36.      Over time Defendants have systematically replaced its Non-
22

23   Mongolian drivers with Mongolians and/or people of Mongolian decent.
24
             37.      Plaintiff Lopez in approximately December 2017 took a break from
25

26   driving for Axlehire to recover from a brief illness.

27

28

                                                    8
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 9 of 39 Page ID #:9



 1           38.      When Plaintiff Lopez attempted to return to her normal delivery
 2
     schedule in approximately January 2018, she was informed that she could no
 3

 4   longer drive for Axlehire because Axlehire preferred to allocate its routes to
 5   Mongolian delivery drivers.
 6
             39.      Plaintiff Lopez and the class she seeks to represent have made
 7

 8   complaints with Defendants concerning discrimination against Non-Mongolians.
 9
             40.      Defendants failed to take the complaints of discrimination by
10

11
     Plaintiffs and the class they seek to represent seriously and failed to perform

12   reasonable investigations of their complaints.
13
             41.      Axlehire required Plaintiffs to pay for all employment-related
14

15   expenses, including fuel, mileage, and auto insurance.
16           42.      Axlehire dictates, supervises, and controls the manner and methods
17
     by which Axlehire drivers accomplish their work.
18

19           43.      Axlehire unilaterally sets the price of each delivery route.
20
             44.      Plaintiffs and class members were regularly paid less than minimum
21
     wage because the delivery pay rate set by Axlehire divide by hours worked
22

23   resulted in drivers receiving less than the California minimum wage.
24
             45.      Axlehire retains the right to hire and fire drivers.
25

26           46.      Axlehire drivers do not engage in a business distinct from that of

27   Axlehire.
28

                                                    9
     DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 10 of 39 Page ID #:10



 1            47.      Axlehire drivers’ work does not involve any managing, supervising,
 2
      or discretionary duties.
 3

 4            48.      Plaintiffs used their own personal vehicles to make deliveries. Aside
 5    from their vehicles, Axlehire drivers have no monetary significant investment in
 6
      Axlehire.
 7

 8            49.      Plaintiff De Leon and Plaintiff Lopez found Axlehire’s job postings
 9
      online and meet with an Axlehire representative for an in-person interview.
10

11
              50.      Plaintiff De Leon typically worked shifts on Tuesdays, Wednesdays,

12    Thursdays, Fridays from approximately 4 pm until 11 pm. Plaintiff De Leon also
13
      sometime performed Model Meals deliveries for Axlehire on Sundays.
14

15            51.      Plaintiff De Leon would report to Axlehire’s distribution center near
16    Dodgers Stadium in Los Angeles.
17
              52.      Plaintiff De Leon estimates his average delivery route included
18

19    approximately 25 delivery stops, but could range between approximately 20 and
20
      40 stops.
21
              53.      Plaintiff De Leon and Plaintiff Lopez made deliveries throughout the
22

23    greater Los Angeles Area. Defendant’s Los Angeles Area delivery range
24
      includes Orange County, the San Fernando Valley, and Downtown Los Angeles.
25

26            54.      Plaintiff Lopez typically worked either Monday/Wednesday shifts or

27    Tuesday/Thursday shifts, and sometimes on the weekend.
28

                                                     10
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 11 of 39 Page ID #:11



 1            55.      Plaintiff Lopez would report to Axlehire’s Gardena, California
 2
      distribution center to pick up the delivery items.
 3

 4            56.      Plaintiff Lopez estimates her average delivery route included
 5    approximately 20-30 delivery stops.
 6
              57.      Plaintiffs contend that from the time they arrived at the distribution
 7

 8    centers to the time that there last delivery was compensable time in which
 9
      Plaintiffs should have received minimum wage or higher for all hours worked.
10

11
              58.      Plaintiffs De Leon and Lopez were typically required to work 5 to 8

12    hours of compensable time to complete their delivery routes.
13
              59.      Axlehire does not pay its drivers a wage for each hour, or portion
14

15    thereof, worked. Instead, Axlehire pays its drivers using a flat rate per route,
16    determined solely and unilaterally by Axlehire. As a result, Axlehire drivers are
17
      not paid for all hours worked and were not paid at least the minimum wage
18

19    required by California law for each hour worked.
20
              60.      Based on Defendants’ misclassification of Plaintiffs and other
21
      Axlehire drivers as independent contractors, Plaintiffs seek to represent a class of
22

23    Axlehire drivers for reimbursement. Axlehire drivers are required to bear many
24
      of the expenses of their employment, including expenses for their vehicle, gas,
25

26    insurance, and other expenses.

27

28

                                                     11
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 12 of 39 Page ID #:12



 1            61.      California law requires employers to reimburse employees for such
 2
      expenses, as they are for the benefit of the employer and are necessary for the
 3

 4    employees to perform their jobs. Axlehire failed and continues to fail to
 5    reimburse its drivers for such expenses.
 6
              62.      In addition, based on their misclassification as independent
 7

 8    contractors, Axlehire drivers do not/did not receive meal breaks, or rest breaks as
 9
      required by the California Labor Code and Wage Order No. 9.
10

11
              63.      Further, based on their misclassification as independent contractors,

12    Axlehire drivers did not receive accurate wage statements.
13
              64.      Plaintiffs are former Axlehire drivers who were misclassified by
14

15    Axlehire as independent contractors.
16            65.      Plaintiffs’ primary duties were non-exempt, and they had minimal
17
      discretion in the time and manner in which they performed their work for
18

19    Axlehire.
20
                                                     IV.
21
                                          CLASS ALLEGATIONS
22

23            66.      Plaintiffs brings this cause of action on behalf of themselves and on
24
      behalf of all persons similarly situated, (“the class”) as alleged herein. This
25

26    action is brought and may properly be maintained as a class action pursuant to the

27

28

                                                      12
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 13 of 39 Page ID #:13



 1    provisions of California Code of Civil Procedure section 382, Federal Rule 23,
 2
      and other applicable law pertaining to class actions.
 3

 4            67.      The proposed class Plaintiffs seek to represent is presently defined as
 5    follows:
 6
                       Proposed Class:
 7

 8                     All delivery drivers for Defendants who work or have worked for
                       Defendants in California within the four years prior to October 3,
 9
                       2018, through the date of the final disposition of this action.
10

11
                       Proposed Non-Mongolian Subclass:

12                     All delivery drivers for Defendants who do not self-identify or
13
                       believe themselves to be Mongolian or of Mongolian descent, who
                       work or have worked for Defendants in California within the four
14                     years prior to October 3, 2018, through the date of the final
15                     disposition of this action.
16            68.      Plaintiffs are both members of the proposed class and subclass.
17
              69.      There is a well-defined community of interest in the litigation and
18

19    the class is ascertainable.
20
              A.       Numerosity: The class is so numerous that individual joinder of all
21
      members is impractical under the circumstances of this case. While the exact
22

23    number of class members is unknown to Plaintiffs at this time, Plaintiffs are
24
      informed and believe and thereon allege that the class consists of 400 persons or
25

26    more.

27

28

                                                     13
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 14 of 39 Page ID #:14



 1            B.       Common Questions Predominate: Common questions of law and
 2
      fact exist as to all class members, and predominate over any questions that affect
 3

 4    only individual members of the class. The common questions of law and fact
 5    include, but are not limited to:
 6
                     i. What were and are the policies, programs, practices, procedures and
 7

 8                     protocols of Defendants regarding class members’ actual work and
 9
                       tasks, and their job duties irrespective of job titles;
10

11
                    ii. Whether Defendants are and were subject to minimum wage

12                     requirements contained in the California IWC Wage Orders and
13
                       other California law with respect to the class members pursuant to
14

15                     the California Labor Code and Wage Orders for the period
16                     commencing four years prior to the date of the filing of this
17
                       complaint and continuing through the date of judgment;
18

19                 iii. Whether Defendants’ policy and practice of classifying class
20
                       members as exempt from minimum wage entitlement under
21
                       California law and Defendants’ policy and practice of failing to pay
22

23                     minimum wage to the California class members violate applicable
24
                       provisions of California law, including applicable statutory and
25

26                     regulatory authority;

27

28

                                                     14
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 15 of 39 Page ID #:15



 1                 iv. Whether Defendants unlawfully failed to pay minimum wage
 2
                       compensation in violation of the California Unfair Competition Law,
 3

 4                     Cal. Bus. & Prof. Code §17200 et seq., and the California Labor
 5                     Code and related regulations, Cal. Labor Code §§ 201, 202, 203,
 6
                       226, 1174, 1174.5, and 1194, the applicable Cal. Wage Orders;
 7

 8                  v. Whether Defendants violated California law by their policies,
 9
                       programs, practices, procedures and protocols regarding rest periods
10

11
                       for class members;

12                 vi. What were and are the policies, programs, practices, procedures and
13
                       protocols of Defendants regarding furnishing to the class members,
14

15                     upon each payment of wages, itemized statements required by Labor
16                     Code section 226;
17
                  vii. Whether Defendants violated California law by their policies,
18

19                     programs, practices, procedures and protocols regarding furnishing
20
                       to the class members, upon each payment of wages, itemized
21
                       statements required by Labor Code section 226;
22

23               viii. Whether Defendants violated Business & Professions Code sections
24
                       17200 et seq. by their policies, programs, practices, procedures and
25

26                     conduct referred to in this cause of action;

27

28

                                                     15
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 16 of 39 Page ID #:16



 1                 ix. Whether Defendants obtained voluntarily waivers with consent and
 2
                       full disclosure, and whether a written signed waiver is effective as to
 3

 4                     all future meal and rest periods;
 5                  x. The proper measure of damages sustained and the proper measure
 6
                       of restitution recoverable by members of the California class; and,
 7

 8                 xi. Additional common questions of law and fact may develop as the
 9
                       litigation progresses.
10

11
              C.       Typicality: Plaintiffs’ claims are typical of the claims of the class.

12    Plaintiffs and other class members sustained losses, injuries and damages arising
13
      out of the Defendants’ common policies, programs, practices, procedures, and
14

15    course of conduct referred to in each cause of action and throughout this
16    Complaint, which were applied uniformly to class members as well as Plaintiffs.
17
      Plaintiffs seek recovery for the same types of losses, injuries, and damages as
18

19    were suffered by the other class members as well as Plaintiffs.
20
              D.       Adequacy: Plaintiffs and their counsel will fairly and adequately
21
      protect the interests of the class. Plaintiffs have no interest that is adverse to the
22

23    interests of the other class members.
24
              E.       Superiority: A class action is superior to other available means for
25

26    the fair and efficient adjudication of this controversy. Individual joinder of all

27    class members is impractical. Class action treatment will permit a large number
28

                                                     16
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 17 of 39 Page ID #:17



 1    of similarly situated persons to prosecute their common claims in a single forum
 2
      simultaneously, efficiently, and without the unnecessary duplication of effort and
 3

 4    expense that numerous individual actions engender. Also, because the losses,
 5    injuries and damages suffered by each of the individual class members are small
 6
      in the sense pertinent to class action analysis, the expenses and burden of
 7

 8    individual litigation would make it extremely difficult or impossible for the
 9
      individual class members to redress the wrongs done to them. On the other hand,
10

11
      important public interests will be served by addressing the matter as a class

12    action. The cost to the court system and the public of adjudication of individual
13
      litigation and claims would be substantial, and substantially more than if the
14

15    claims are treated as class action. Individual litigation and claims would also
16    present the potential for inconsistent or contradictory results.
17
              F.       Public Policy Considerations: Defendants and other employers
18

19    throughout the state violate wage and hour laws. Current employees are often
20
      afraid to assert their rights out of fear of direct or indirect retaliation. Former
21
      employees are often fearful of bringing claims because doing so can harm their
22

23    employment and future employment and future efforts to secure employment.
24
      Class actions provide class members who are not named in the complaint a degree
25

26    of anonymity that allows for vindication of their rights while eliminating these

27    risks, or at least enormously reducing them.
28

                                                     17
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 18 of 39 Page ID #:18



 1                                                     V.
 2
                                            CAUSES OF ACTION
 3

 4                                              First Cause of Action
 5           Discriminating in Compensation or Terms, Conditions or Privileges of
 6                                    Employment
                           [Government Code section 12900 et seq.]
 7

 8            70.      Plaintiffs incorporate all previous paragraphs of this Complaint as
 9
      though fully set forth herein.
10

11
              71.      Plaintiffs allege that Defendants discriminated against Plaintiffs and

12    the class they seek to represent based on their race and national origin in their
13
      compensation and in terms, conditions, and privileges of employment.
14

15            72.      Plaintiffs De Leon and Lopez were misclassified as independent
16    contractors and thus covered by California’s Fair Employment and Housing Act.
17
              73.      On or about May 29, 2018, Plaintiff De Leon filed a complaint of
18

19    discrimination with the California Department of Fair Employment and Housing
20
      (“DFEH”) (DFEH Case No. 201805-02434131). Plaintiff De Leon was issued a
21
      Right-To-Sue letter from the DFEH on May 29, 2018.
22

23            74.      Plaintiff De Leon’s DFEH Right-to-Sue letter was served on
24
      Defendant on May 29, 2018. Attached hereto as Exhibit A is Plaintiff De Leon’s
25

26    DFEH Right-to-Sue Notice and Discrimination Complaint.

27

28

                                                        18
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 19 of 39 Page ID #:19



 1            75.      On or about May 29, 2018, Plaintiff Lopez filed a complaint of
 2
      discrimination with the California Department of Fair Employment and Housing
 3

 4    (“DFEH”) (DFEH Case No. 201805-02433631). Plaintiff Lopez was issued a
 5    Right-To-Sue letter from the DFEH on May 29, 2018.
 6
              76.      Plaintiff Lopez’ DFEH Right-to-Sue letter was served on Defendant
 7

 8    on June 1, 2018. Attached hereto as Exhibit B is Plaintiff Lopez’ DFEH Right-
 9
      to-Sue Notice and Discrimination Complaint.
10

11
              77.      Defendants created a culture that was overtly and pervasively

12    discriminatory against Non-Mongolians and/or people not of Mongolian origin.
13
              78.      Plaintiff De Leon and Plaintiff Lopez do not identify as or believe
14

15    themselves to be Mongolian by race or national origin.
16            79.      Defendants systematically gave better delivery routes (i.e. faster,
17
      shorter, easier routes) to it Mongolian drivers.
18

19            80.      Non-Mongolian drivers were repeatedly terminated in favor of
20
      Mongolian drivers. Defendants terminations were often pretextual and based on
21
      false pretenses of wrongdoing.
22

23            81.      Over time Defendants have systematically replaced its Non-
24
      Mongolian drivers with Mongolians and/or people of Mongolian decent.
25

26            82.      Plaintiffs and the class they seek to represent have made complaints

27    with Defendants concerning discrimination against Non-Mongolians.
28

                                                     19
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 20 of 39 Page ID #:20



 1            83.      The alleged adverse treatment was reasonably likely to impair the
 2
      job performance or prospects for advancement of Plaintiffs and the class they
 3

 4    seek to represent.
 5            84.      As a result of Defendants’ acts and omissions alleged above,
 6
      Plaintiffs and the class they seek to represent suffered injuries and damages in an
 7

 8    amount according to proof.
 9
              85.      As a proximate result of Defendants’ wrongful conduct, Plaintiffs
10

11
      and the class they seek to represent suffered damages in an amount subject to

12    proof, but which is in excess of the jurisdictional minimum of this Court, and
13
      which includes but is not limited to accrued but unpaid salary, bonuses and
14

15    benefits (including prejudgment interest thereon), front pay, severance pay, and
16    other compensatory and punitive damages.
17
                                              Second Cause of Action
18

19                                   Failure to Prevent Discrimination
                                  [Government Code section 12900 et seq.]
20

21            86.      Plaintiffs incorporate all previous paragraphs of this Complaint as
22
      though fully set forth herein.
23

24
              87.      Plaintiffs and the class they seek to represent allege that Defendants

25    failed to take reasonable steps necessary to prevent the alleged discrimination and
26
      harassment based on the race and national origin of Plaintiffs and the class they
27

28    seek to represent.

                                                      20
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 21 of 39 Page ID #:21



 1            88.      Plaintiffs and the class they seek to represent allege that Defendants
 2
      have a duty of care to prevent discrimination and harassment in the workplace.
 3

 4            89.      By allowing discrimination and harassment to occur based on the
 5    race and national origin of Plaintiffs and the class they seek to represent,
 6
      Defendant breached this duty of care.
 7

 8            90.      As a result of Defendants’ acts and omissions alleged above,
 9
      Plaintiffs and the class they seek to represent suffered injuries and damages in an
10

11
      amount according to proof.

12            91.      As a proximate result of Defendants’ wrongful conduct, Plaintiffs
13
      and the class they seek to represent suffered damages in an amount subject to
14

15    proof, but which is in excess of the jurisdictional minimum of this Court, and
16    which includes but is not limited to accrued but unpaid salary, bonuses and
17
      benefits (including prejudgment interest thereon), front pay, severance pay, and
18

19    other compensatory and punitive damages.
20
                                            Third Cause of Action
21
           Violation of California Labor Code §§ 1182.12, 1194, 1197 and 1197.1
22
                                 (Unpaid Minimum Wages)
23
              92.      Plaintiffs incorporate all previous paragraphs of this Complaint as
24

25    though fully set forth herein.
26
              93.      Defendants unilaterally set a price of each delivery route.
27

28

                                                      21
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 22 of 39 Page ID #:22



 1            94.      Plaintiffs and class members were regularly paid less than minimum
 2
      wage because the delivery pay rate set by Axlehire divide by hours worked
 3

 4    resulted in drivers receiving less than the California minimum wage.
 5            95.      Labor Code Section 1194 provides in pertinent part: “any employee
 6
      receiving less than the legal minimum wage or the legal overtime compensation
 7

 8    applicable to the employee is entitled to recover in a civil action the unpaid
 9
      balance of the full amount of this minimum wage or overtime compensation,
10

11
      including interest thereon, reasonable attorney’s fees, and costs of suit.”

12            96.      Labor Code Section 1197 provides that the “minimum wage for
13
      employees fixed by the commission or by any applicable state or local law, is the
14

15    minimum wage to be paid to employees, and the payment of a lower wage than
16    the minimum so fixed is unlawful.”
17
              97.      Defendants violated California Labor Code sections 1182.12, 1194,
18

19    1197, 1197.1 and the applicable Wage Order, Wage Order No. 9, by willfully
20
      failing to pay all minimum wages due to Plaintiffs and the class members.
21
              98.      Plaintiffs and the class members seek all actual, consequential and
22

23    incidental losses and damages, including, unpaid minimum wages, interest
24
      thereon, attorneys’ fees, and costs.
25

26            99.      In addition to the above- amounts, Plaintiffs and the class they seek

27    to represent will seek to recover one hundred dollars ($100) for each underpaid
28

                                                     22
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 23 of 39 Page ID #:23



 1    employee for each pay period for which the employee is underpaid for any initial
 2
      violation that is intentionally committed, and two hundred fifty dollars ($250) for
 3

 4    each subsequent violation for the same specific offense, for each underpaid
 5    employee for each pay period for which the employee is underpaid regardless of
 6
      whether the initial violation is intentionally committed.
 7

 8                                          Fourth Cause of Action
 9
                                             Failure to Reimburse
10                                           (Labor Code §§ 2802)
11
              100. Plaintiffs incorporate all previous paragraphs of this Complaint as
12

13
      though fully set forth herein.

14            101. Labor Code section 2802(a) provides: “An employer shall indemnify
15
      their or her employee for all necessary expenditures or losses incurred by the
16

17    employee in direct consequence of the discharge of their or her duties, or of their
18
      or her obedience to the directions of the employer.”
19
              102. Throughout the class period, Plaintiffs and all other class members
20

21    incurred necessary expenditures in direct consequence of their duties as
22
      Defendants’ drivers and/or their obedience to Defendants’ directions, for which
23

24
      they received no reimbursement.

25            103. Plaintiff De Leon and Lopez and numerous other drivers paid out-of-
26
      pocket expenses for their vehicle’s fuel, vehicle maintenance, insurance, parking,
27

28    and bridge tolls.

                                                      23
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 24 of 39 Page ID #:24



 1            104. Labor Code section 2802(b) provides for interest on all awards made
 2
      by a court from the date upon which the employee incurred the necessary
 3

 4    expenditure or loss.
 5            105. Labor Code section 2802(c) provides that “necessary expenditures or
 6
      losses” includes all reasonable costs including attorney’s fees incurred by the
 7

 8    employee to enforce the rights afforded under this provision.
 9
              106. Defendants misclassify drivers as independent contractors, and fails
10

11
      to reimburse them for expenses they paid, including, gas, mileage and vehicle

12    maintenance, that should have been borne by their employer, which constitutes a
13
      violation of California Labor Code Section 2802.
14

15            107. In failing to reimburse Plaintiffs and class members for expenses
16    paid, Defendants acted maliciously with the wrongful intention of causing injury
17
      and hardship to Plaintiffs and class members by reaping economic gain at
18

19    Plaintiffs and the class members’ expense, in willful and conscious disregard of
20
      Plaintiffs and class members’ statutory and regulatory rights.
21
              108. Plaintiffs and the class members are entitled to recover an award
22

23    from Defendant of the full amount of all unreimbursed necessary expenditures,
24
      plus interest and reasonable attorneys’ fees.
25

26            ///

27            ///
28

                                                     24
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 25 of 39 Page ID #:25



 1                                           Fifth Cause of Action
 2
                                     Failure to Provide Meal Periods
 3                                   (Labor Code §§ 226.7 and 512)
 4
              109. Plaintiffs incorporate all previous paragraphs of this Complaint as
 5

 6    though fully set forth herein.
 7
              110. Throughout the period applicable to this cause of action, California
 8
      law, as set forth in relevant part by the Industrial Welfare Commission Wage
 9

10    Order No. 9 at section (11), provided as follows:
11
                  (A)No employer shall employ any person for a work period of more
12                   than five (5) hours without a meal period of not less than 30 minutes
13
                     ...

14                (B) If an employer fails to provide an employee a meal period in
15                   accordance with the applicable provisions of this Order, the
                     employer shall pay the employee one (1) hour of pay at the
16                   employee’s regular rate of compensation for each work day that the
17                   meal period is not provided.
18            111. Labor Code Section 512 states that an “employer may not employ an
19
      employee for a work period of more than five hours per day without providing the
20

21    employee with a meal period of not less than 30 minutes” if and when such

22    employees work more than 5 hours in any given workday. Labor Code Section
23
      512 further requires two 30-minute duty-free meal periods when an employee
24

25    works more than 10 hours in any given workday.
26

27

28

                                                       25
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 26 of 39 Page ID #:26



 1            112. Plaintiffs De Leon and Lopez were typically required to work 5 to 8
 2
      hours of compensable time to complete their delivery routes, but did not receive a
 3

 4    meal break.
 5            113. Labor Code section 226.7 requires payment of one (1) hour of pay in
 6
      lieu of each meal periods not provided by the employer.
 7

 8            114. Throughout the period applicable to this cause of action, Defendants
 9
      failed to consistently allow and provide one or more duty-free 30-minute meal
10

11
      periods in violation of Labor Code section 510 and Wage Order No. 9, as

12    required by California law.
13
              115. By virtue of this unlawful conduct, Plaintiffs and the class members
14

15    are entitled to compensation as stated above, plus interest, attorneys’ fees, costs
16    and other applicable relief.
17
              116. Throughout the period applicable to this cause of action, Defendants
18

19    required Plaintiffs and the class members to work during meal periods mandated
20
      by the applicable orders of the Industrial Welfare Commission. Therefore,
21
      Plaintiffs and the class members are entitled to be paid as stated in Labor Code
22

23    section 226.7, plus interest, attorneys’ fees, costs and other applicable relief.
24
              117. On information and belief, Plaintiffs allege that the class members
25

26    did not voluntarily or willfully waive rest and/or meal periods and were regularly

27    required to work through meal periods. Defendants failed to meet the
28

                                                     26
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 27 of 39 Page ID #:27



 1    requirements for lawful on-duty meal periods and/or instituted a course of
 2
      conduct that created a working environment in which non-exempt employees
 3

 4    were incapable of taking rest and/or meal periods. As such, non-exempt
 5    employees were intimidated or coerced into waiving meal periods, and any
 6
      written waivers were obtained without full disclosure and are thus involuntarily
 7

 8    and without consent.
 9
              118. Plaintiffs and the class they seek to represent request relief as
10

11
      described herein.

12                                           Sixth Cause of Action
13
                                      Failure to Provide Rest Periods
14                                         (Labor Code § 226.7)
15
              119. Plaintiffs incorporate all previous paragraphs of this Complaint as
16
      though fully set forth herein.
17

18            120. Wage Order No. 9, Section 12, requires each employer to provide
19
      each of its employees with at least one rest period of 10-minutes rest time for
20

21    each 4-hours, or major fraction thereof, that each such employee works during

22    each workday.
23
              121. Plaintiffs De Leon and Lopez were typically required to work 5 to 8
24

25    hours of compensable time to complete their delivery routes, but did not receive a
26
      rest break.
27

28

                                                       27
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 28 of 39 Page ID #:28



 1            122. Labor Code Section 226.7 provides that if an employer fails to
 2
      provide an employee with a rest period in accordance with Wage Order No. 9, the
 3

 4    employer must pay such employee(s) one additional hour of pay at the
 5    employee’s regular rate of pay for each day that such a rest period was not
 6
      provided.
 7

 8            123. By their failure to provide rest periods for every four (4) hours or
 9
      major fraction thereof worked per workday by non-exempt employees, and failing
10

11
      to provide one (1) hour’s pay in lieu thereof, as alleged above and herein,

12    Defendants willfully violated the provisions of Labor Code sections 226.7 and
13
      IWC Wage Orders at section (12).
14

15            124. By failing to keep adequate time records required by sections 226
16    and 1174(d) of the Labor Code and IWC Wage Order at section (7), Defendants
17
      have injured Plaintiffs and class members and made it difficult to calculate the
18

19    unpaid rest and meal period compensation due Plaintiffs and members of the
20
      Plaintiffs class. On information and belief, Plaintiffs allege that Defendants’
21
      failure to maintain accurate records was willful.
22

23            125. As a result of the unlawful acts of Defendants, Plaintiffs and the
24
      class members they seek to represent have been deprived of premium wages in
25

26    amounts to be determined at trial, and are entitled to an accounting and recovery

27

28

                                                     28
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 29 of 39 Page ID #:29



 1    of such amounts, plus interest and penalties thereon, attorneys' fees, and costs,
 2
      under the Labor Code and the applicable IWC Wage Orders.
 3

 4                                         Seventh Cause of Action
 5                            Violation of Labor Code Sections 201- 203
 6
              126. Plaintiffs incorporate all previous paragraphs of this Complaint as
 7

 8    though fully set forth herein.
 9
              127. Plaintiffs and many of the other class members quit or were
10

11
      discharged from their employment within the statute of limitations period

12    applicable to this cause of action.
13
              128. Defendants failed to pay said employees, without abatement, all
14

15    wages (as defined by applicable California law) within the time required by
16    applicable California law. Among other things, these employees were never paid
17
      any of the minimum wage compensation referred to in this Complaint, nor were
18

19    they paid the other unpaid wages referred to in this Complaint. Defendants’
20
      failure to pay said wages within the required time was willful within the meaning
21
      of Labor Code section 203.
22

23            129. As of the filing of the Complaint, Defendants failed to timely pay
24
      wages due, and Plaintiffs and class members are owed penalties pursuant to Labor
25

26    Code sections 201, 202, 203.

27

28

                                                      29
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 30 of 39 Page ID #:30



 1            130. Therefore, each of these employees is entitled to one day’s wages for
 2
      each day he or she was not timely paid all said wages due, up to a maximum of
 3

 4    thirty days’ wages for each employee. Because none of said employees were paid
 5    for all wages and compensation owed as referred to in this Complaint, each
 6
      employee is entitled to thirty days’ wages.
 7

 8                                          Eighth Cause of Action
 9
                            Failure to Furnish Accurate Wage Statements
10                               (Labor Code §§ 226(b), 1174, 1175)
11            131. Plaintiffs incorporate all previous paragraphs of this Complaint as
12
      though fully set forth herein.
13

14            132. Labor Code section 1174(d) requires that every employee maintain
15
      “payroll records showing the hours worked daily by and the wages paid to, and
16
      the number of piece-rate units earned by and any applicable piece rate aid to,
17

18    employees employed” in California.
19
              133. Wage Order No. 9, Section 7 requires every employer in California
20

21    to “keep accurate information with respect to each employee including” …

22    “[t]ime records showing when the employee begins and ends each work period.
23
      Meal periods, split shift intervals and total daily hours worked shall also be
24

25    recorded.”
26
              134. Plaintiffs are informed and believe and upon that basis allege, that
27
      Defendant has failed to maintain accurate records in compliance with Labor Code
28

                                                      30
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 31 of 39 Page ID #:31



 1    section 1174 and/or Wage Order No. 9 for Plaintiffs and the class. Pursuant to
 2
      Labor Code Section 1174.5, Plaintiffs and the class are entitled to each collect a
 3

 4    civil penalty from Defendant in the amount of $500.
 5            135. Labor Code section 226 requires each employer to furnish accurate
 6
      itemized wage statements at the time of payment reflecting (1) the gross wages
 7

 8    earned, (2) the total hours worked, except for those whose compensation is based
 9
      solely on a salary and who is exempt, (3) the number of piece-rate units earned
10

11
      and any applicable piece-rate if the employee is paid on a piece-rate basis, (4) all

12    deductions, (5) net wages earned, (6) the dates of the period for which the
13
      employee is paid, (7) the name of the employee and last four digits of the
14

15    employee’s social security number or identification number, (8) the name and
16    address of the legal entity that is the employer , and (9) all applicable hourly rates
17
      in effect during the pay period and the corresponding number of hours worked at
18

19    each hourly rate by the employee beginning July 1, 2013.
20
              136. Throughout the period applicable to this cause of action, Defendants
21
      intentionally failed to furnish to Plaintiffs and the class members, upon each
22

23    payment of wages, itemized statements accurately showing, among other matters:
24
      total hours worked, the applicable hourly rates in effect during the pay period, and
25

26    the corresponding number of hours worked at each hourly rate.

27

28

                                                     31
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 32 of 39 Page ID #:32



 1            137. Plaintiffs and the class members were damaged by these failures
 2
      because, among other things, the failures led them to believe that they were not
 3

 4    entitled to minimum wages, and because the failures hindered them from
 5    determining the amounts of wages owed to them.
 6
              138. Plaintiffs and the class members are entitled to the amounts provided
 7

 8    for in Labor Code section 226(e), which provides for each employee to recover
 9
      from Defendant fifty dollars ($50) for the initial pay period in which a violation
10

11
      occurred, and one-hundred dollars ($100) per class member for each violation in a

12    subsequent pay period, not to exceed an aggregate penalty of $4,000 per class
13
      member.
14

15            139. Plaintiffs and the class members are entitled to an award of attorney
16    fees plus costs.
17
                                            Ninth Cause of Action
18

19                                Violation of Unfair Competition Law
                                  (Bus. and Prof. Code § 17200 et seq.)
20

21            140. Plaintiffs incorporate all previous paragraphs of this Complaint as

22    though fully set forth herein.
23
              141. Plaintiffs bring this action on behalf of themselves and each and all
24

25    members of the general public, including the class, pursuant to Business and
26
      Professions Code sections 17200 et seq. Defendants’ conduct alleged above
27
      constitutes unlawful business acts and practices in violation of Business &
28

                                                      32
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 33 of 39 Page ID #:33



 1    Professions Code sections 17200 et seq. Defendants engaged in unfair
 2
      competition in violation of the UCL by violating, inter alia, each of the following
 3

 4    laws, Labor Code sections 201, 202, 203, 226, 226.7, 226.8, 510, 512, 1174,
 5    1175, 1182.12, 1194, 1197, 1197.1, 1198, 1199, and 2802, and applicable Wage
 6
      Orders, including Wage Order No. 9.
 7

 8            142. Defendants' course of conduct, acts, and practices in violation of the
 9
      California laws mentioned in the above paragraph constitute a separate and
10

11
      independent violation of the UCL. Defendants' conduct described herein violates

12    the policy or spirit of such laws or otherwise significantly threatens or harms
13
      competition. The harm to Plaintiffs and the class members in being wrongfully
14

15    denied lawfully earned wages outweighs the utility, if any, of Defendants' policies
16    or practices and, therefore, Defendants' actions described herein constitute an
17
      unfair business practice or act within the meaning of the UCL.
18

19            143. The unlawful and unfair business practices and acts of Defendants,
20
      and each of them, described above, have injured the class members in that they
21
      were wrongfully denied the payment of earned wages and other compensation.
22

23            144. Pursuant to Business and Professions Code sections 17200 et seq.,
24
      for the statute of limitations period covered by this cause of action, Plaintiffs and
25

26    the class members are entitled to restitution for at least the following: the unpaid

27    earnings withheld and retained by Defendants referred to above.
28

                                                     33
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 34 of 39 Page ID #:34



 1            145. Plaintiffs, the class members, and the general public are also entitled
 2
      to permanent injunctive and declaratory relief prohibiting Defendants from
 3

 4    engaging in the violations and other misconduct referred to above.
 5            146. Defendant is also liable to pay attorneys’ fees pursuant to California
 6
      Code of Civil Procedure section 1021.5 and other applicable law, and costs. The
 7

 8    Plaintiffs, on behalf of themselves and all class members, also seek recovery of
 9
      attorneys' fees and costs of this action to be paid by Defendant, as provided by the
10

11
      UCL and California Labor Code §§ 218, 218.5, and 1194.

12                                          Tenth Cause of Action
13
                           Violation of Labor Code Section 2699 (PAGA)
14

15            147. Plaintiff incorporates all previous paragraphs of this Complaint as
16    though fully set forth herein.
17
              148. As a result of the acts alleged above, Plaintiffs and the class they
18

19    seek to represent seek penalties under Labor Code §§201-203, 212, 226, 226.7,
20
      510, 1182.12, 1194, 1197, and 1197.1.
21
              149. For each such violation, Plaintiffs and the class they seek to
22

23    represent are entitled to penalties in an amount to be shown at the time of trial
24
      subject to the following formula: $100 for the initial violation per employee per
25

26    pay period, and $200 for each subsequent violation per employee per pay period.

27

28

                                                      34
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 35 of 39 Page ID #:35



 1            150. These penalties shall be allocated 75% to the Labor and Workforce
 2
      Development Agency (“LWDA”) and 25% to the affected employees.
 3

 4            151. Plaintiff De Leon filed a PAGA complaint online with the LDWA on
 5    or about March 2, 2018, and served Defendants by certified mail as prescribed by
 6
      the Labor Code.
 7

 8            152. Plaintiff Lopez filed a PAGA complaint online with the LDWA on
 9
      or about June 1, 2018, and served Defendants by certified mail as prescribed by
10

11
      the Labor Code.

12            153. Plaintiffs and the class they seek to represent seek penalties as the
13
      LDWA is not investigating pursuant to Labor Code §2699.3(a)(2)(A).
14

15            154. WHEREFORE, Plaintiffs and the class they seek to represent request
16    relief as described herein and below and as deemed just.
17
                                          Eleventh Cause of Action
18

19                            Violations of the Fair Labor Standards Act
                                   (“FLSA,” 29 U.S.C. 201, et seq.)
20

21            155. At all times relevant herein, Plaintiffs and the collective class
22
      members are/were employed with Defendants as “employees” within the meaning
23

24
      of the FLSA.

25            156. Plaintiffs are informed and believe, and thereon allege, that
26
      Defendants have required collective class members, as part of their employment,
27

28    to work without receiving the minimum wage for all hours worked, under 29

                                                     35
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 36 of 39 Page ID #:36



 1    U.S.C. § 206(a). That section provides the following: “Every employer shall pay
 2
      to each of their employees who in any workweek is engaged in commerce or in
 3

 4    the production of goods for commerce, or is employed in an enterprise engaged in
 5    commerce or in the production of goods for commerce, wages at the [minimum
 6
      wage].”
 7

 8            157. Plaintiffs are informed and believe, and based hereon, allege that
 9
      Defendants have required and/or require the collective class members, as part of
10

11
      their employment, to work at a wage less than the minimum wage, pursuant to,

12    inter alia, 29 U.S.C. §§ 206 and 207(a)(1).
13
              158. Defendants' violations of the FLSA were willful and are ongoing.
14

15            159. Plaintiffs propose to undertake appropriate proceedings to have the
16    collective class members aggrieved by Defendants' unlawful conduct notified of
17
      the pendency of this action and given the opportunity to join this action as
18

19    Plaintiffs, pursuant to 29 U.S.C. § 216(b), by filing written consents / joinders
20
      with the Court.
21
              160. Attached hereto as Exhibit C are both Plaintiffs’ signed FLSA
22

23    consent to join.
24
              161. As a result of Defendants’ unlawful conduct, Plaintiffs and the
25

26    collective class members have suffered damages as set forth herein.

27

28

                                                     36
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 37 of 39 Page ID #:37



 1            162. As a result of the foregoing, Plaintiffs seek judgment against
 2
      Defendants on their own behalf, and on behalf of those collective class members
 3

 4    similarly situated who file written consents to join in this action, for all unpaid
 5    wages owed by Defendants to Plaintiffs and the collective class members,
 6
      pursuant to 29 U.S.C. §§ 206 and 207, together with an award of an additional
 7

 8    equal amount as liquidated damages, and costs, interests, and reasonable
 9
      attorneys’ fees, pursuant to, inter alia, 29 U.S.C. § 216(b).
10

11
                                           PRAYER FOR RELIEF

12            WHEREFORE, Plaintiffs on behalf of themselves and all members of the
13
      class, pray for relief as follows:
14

15            1.       That the Court determine that this action may be maintained as a
16    class action;
17
              2.       That Plaintiffs be appointed the representative of the proposed class
18

19    and subclasses;
20
      That the attorneys of record for Plaintiffs whose names appear in this Complaint
21
      be appointed class counsel;
22

23            3.       For civil penalties pursuant to Labor Code Sections 226(e), 226.8(b)
24
      and (c), 1174.5, 1197.1
25

26            4.       For compensatory damages representing the amount of unpaid wages

27    owed to Plaintiffs and the class members;
28

                                                     37
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 38 of 39 Page ID #:38



 1            5.       For compensatory damages, representing the amount of unpaid
 2
      wages owed to Plaintiffs and all others similarly situated;
 3

 4            6.       For compensatory damages pursuant to Labor Code Section 226.7
 5    for missed meal and rest breaks;
 6
              7.       For compensatory damages pursuant to Labor Code Section 2802;
 7

 8            8.       For reasonable attorneys’ fees and costs pursuant to Labor Code
 9
      Sections 1194, 2802(c), 226(e);
10

11
              9.       For such general and special damages as may be appropriate;

12            10.      For liquidated damages as authorized pursuant to Labor Code
13
      Sections 1194.2,
14

15            11.      For waiting time penalties and civil penalties for all class members
16    no longer in Defendants’ employ at the time of Judgment;
17
              12.      For pre-judgment interest;
18

19            13.      For restitution as described in the cause of action under Business &
20
      Professions Code §§ 17200 et seq. above;
21
              14.      For permanent injunctive and declaratory relief described in the
22

23    cause of action under Business & Professions Code §§ 17200 et seq. above;
24
              15.      A declaratory judgment that the practices complained of herein are
25

26    unlawful under California state law;

27

28

                                                     38
      DE LEON ET AL. V. AXLEHIRE, INC. - COMPLAINT
     Case 2:18-cv-08500-CJC-PLA Document 1 Filed 10/03/18 Page 39 of 39 Page ID #:39



 I             16.     Attorney's fees and costs of suit, including expert fees pursuant to
2
       California Labor Code §§218 .5, 1194, and Calif. Code Civ. Proc. §1021.5; and
 3

4              17.      Such other injunctive and equitable relief as the Court deems proper.

 5

 6
       DATED: October 3, 2018                          NUNES WORKER RIGHTS LAW, APC
 7
 8

 9
                                                       1~}J         l/}(JJl_
                                                       By: Anthony J. Nunes, Esq.
10                                                     Attorneys for Plaintiff JORGE DE LEON
                                                       and LUCIA LOPEZ, on behalf of
11
                                                       themselves and all others similarly situated
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                         39
       DE LEONET AL. V. AXLETIIIRE, INC. - COMPLAINT
